DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 September 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 04 September 2020.
The amendment filed 04 September 2020 does not place the application in condition for allowance.
Status of Claims
Claim 1 was amended in the amendment filed 04 September 2020.
Claim 19 is withdrawn from consideration.
Claims 1-8 and 10-18 are pending before the Office and currently examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the photovoltaic material” (see claim 1 at lines 6-7, 7-8, and 19) should recite “the amorphous photovoltaic material”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the device” in lines 1-2 should recite “the photovoltaic device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electronic excitations” in line 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear to the Examiner if this refers to the blocked electronic excitations of line 9 or separate electronic excitations not previously recited. Clarification is required.
Claim 1 recites the limitation “portions of the photovoltaic material” in lines 18-19. It is unclear to the Examiner if this is all of the portions or a subset of the portions recited in lines 7-8 or different portions not previously recited. Clarification is required.
Claims 2-8 and 10-18 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 5 recites the limitation “a conduction band tail of the amorphous photovoltaic material” (lines 4-5) and “a valence band tail of the amorphous photovoltaic material” (lines 6-7).  It is unclear to the Examiner if the recitation is the same conduction and valence band tail recited in claim 1 or if the limitation is separate. Clarification is required.
Claim 6 recites numerous variables and arithmetic or equations. The wording of claim 6 is unclear as to what is a variable and what is a mathematical operation. The Examiner recommends the limitation recite the variables and equation in a clear manner to one of ordinary skill in the art.
Claim 6 also recites “a lower limiting angular frequency ωmin” and “an  upper limiting angular frequency ωmax” (lines 2 and 4); it is unclear to the Examiner if these are the same angular frequency limits recited in claim 1, or separate angular frequency limits not previously recited. Clarification is required.
Claim 7 recites the limitation "the light absorbing material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a conduction band tail of the amorphous photovoltaic material” (line 4) and “a valence band tail of the amorphous photovoltaic material” (line 5).  It is unclear to the Examiner if the recitation is the same conduction and valence band tail recited in claim 1 or if the limitation is separate. Clarification is required.
Claim 13 recites the limitation “the amorphous photovoltaic material comprises at least one of the following…. Cadmium telluride (CdTe); Copper indium diselenide (CIS)”. It is unclear to the Examiner if the limitation is limiting the amorphous material to one of these materials (if this is the case, it is unclear how the amorphous material is also crystalline, as CdTe and CIS are 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 10-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2011/0088778 A1; hereinafter referenced as “Lin”) in view of Lu (US 2009/0032098 A1; hereinafter “Lu”) and Zhu et al. (article entitled An approach to study the effect of the band tail widths on the photovoltaic performance of p-i-n a-Si:H solar cells; hereinafter “Zhu et al.”).
Regarding claims 1, 10, and 13, Lin teaches a photovoltaic device (solar cell device; abstract and Fig. 13) comprising: 

a band-stop filter structure (see filter structure of IR filter 404/transparent substrate 202/transparent conductive layer 206 in Fig. 13; ¶¶ 0029, 0044, and 0046) having a stopband (IR filter 404 and transparent conductive layer 206 both are filter layers which stop energy levels of light which are blocked from passing to the subsequent PV layers, corresponding to the claimed stop band; ¶¶ 0029, 0042, 0047-0049 and 0051-0052) extending from a lower limiting angular frequency ωmin ≥ 0 to an upper limiting angular frequency ωmax, wherein ωmax > ωmin (wavelengths disclosed in ¶¶ 0051-0052, specifically 400-800 nm in relation to an absorption rate of 30-65% corresponding to at least 35% or more of wavelengths not absorbed and therefore blocked, broadly recited. Additionally, if the absorption rate corresponds to wavelengths absorbed by the layer 206 and not transmitted, the blocking rate corresponds to the disclosed absorption rate. As wavelength λ is necessarily related to angular frequency, ω, through the equation ω = 2πc/λ where c = the speed of light in vacuum, and 2π is a constant, there necessarily exists a ωmax corresponding to λmax and a ωmin corresponding to λmax through the conversion of ω = 2πc/λ of the filter structures); 
wherein the band-stop filter structure is arranged in the photovoltaic device relative to the photovoltaic material in order to block electromagnetic radiations reaching all portions of the photovoltaic material with angular frequencies of ω* in the stopband (blocked wavelengths discussed above and in ¶ 0052 and shown covering the photovoltaic material 212/214/216, thus blocking the electromagnetic radiations from reaching all portions as claimed).

Lu teaches solar cells with a filter layer for amorphous semiconductors (abstract and ¶¶ 0007, 0014, and 0018, and Fig. 1). Lu teaches the multilayer AR structure includes alternating layers of dielectric materials that are high and low index of refraction layers, e.g. alternating layers of TiO2 and SiO2 (¶ 0007). Lu teaches this layer structure is used for rejecting wavelengths in the IR range that degrade cell performance (¶ 0018, Fig. 3).
The devices of Lin and Lu are analogous references in the field of solar cells with light filter structures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Lin and include the multilayer IR filter/reflecting structure of Lu, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Lu to the reflectance in the IR wavelength range above (see MPEP 2144.07). The modification would necessarily result in the filter being made of alternating layers of dielectric materials, as taught above.
While modified Lin describes the filtered wavelength range (¶¶ 0051-0052), modified Lin is silent to said angular frequencies ω* correspond to electronic excitations ω* from valence band tail (VBT) states of the amorphous photovoltaic material to conduction band tail (CBT) states of the amorphous photovoltaic material, where ωmax is based on an Urbach energy component EUC of the conduction band tail, wherein ωmin is based on an Urbach energy component EUV of the valence band tail. The Examiner notes the amorphous photovoltaic 
Zhu et al. teach amorphous silicon solar cells (title, abstract). Zhu et al. teach that Urbach tail states to the optical energy gap act as carrier traps and recombination centers, reducing the carrier lifetime and limit the conversion efficiency of the device (page 65, ¶¶ 1-2), and teach these tail states involve both tails of the conduction band and valence band (page 1, ¶ 2). Zhu et al. additionally teach the amorphous silicon solar cells typically are made of hydrogenated amorphous silicon (a-Si:H) and have a bandgap of 1.65-1.75 eV (page 5, ¶ 3), which corresponds to a wavelength range of 710-750 nm (0.710-0.750 µm) based upon the formula of E=hc/λ(µm). Zhu et al. further teach the conduction band tail width varies between 37.30 meV to 31.56 meV, translating to a range of 1.62-1.79 eV for the band gap and thus 690-760 nm for wavelengths. 
The devices of modified Lin and Zhu et al. are analogous references in the field of solar cells. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Lin and include hydrogenated amorphous silicon (a-Si:H), because the selection of a known material based upon its suitability for its intended use, in the instant case an amorphous silicon photovoltaic material, supports a prima facie obviousness determination (see MPEP 2144.07), additionally meeting this limitations recited in instant claim 10 to the material of hydrogenated amorphous silicon and instant claim 13 to an inorganic amorphous material. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Lin and reduce number the valence band tail states and conduction band tail states by using the filter band already provided by max based on the Urbach energy component of the conduction band tail and ωmin based on the Urbahc energy component of the valence band tail. Thus, there is blocking of the wavelengths/angular frequencies of light which fall within the range of the valence band tail to the conduction band tail states of the amorphous silicon material, and thus the angular frequencies of the blocked electromagnetic radiations correspond to the angular frequencies of the electronic excitations noted above. Additionally, the modification would also necessarily result in the photovoltaic device permitting electromagnetic radiations reaching the photovoltaic material with angular frequencies outside the stopband defined by ωmin and ωmax, meeting the limitation recited in instant claim 1.
The Examiner notes the limitation of “wherein light at angular frequencies ω* cause light-induced degradation of the photovoltaic device” is a limitation directed to the properties/function of the device. As modified Lin teaches all positively recited limitations, and the claimed amorphous photovoltaic material, there exists no apparent difference between the claimed invention and that of the prior art, and thus there would necessarily exist ω* causing 
Furthermore, the Examiner notes Applicant establishes in the original specification (see spec at page 15, line 20-page 16, line 21) that the band stop filter can be formed from different structures, including alternating high and low index dielectric materials, including TiO2/SiO2, on a glass substrate. The Examiner notes modified Lin relies upon the same structure to achieve the stopband/filtering described in Applicant’s specification (see Lu Fig. 1 and ¶¶ 0015-0018). Thus, there exists no apparent differences between the claimed and disclosed invention and that disclosed by the prior art, i.e. the alternating dielectric layers of SiO2 and TiO2 deposited on a glass substrate, which are alternating layers of the same materials to accomplish the same effect. Thus, as there exists no apparent difference between the claimed invention and that of the prior art, the device of modified Lin would necessarily result in the recited functional language, including the recited stop band with bounds of ωmin and ωmax corresponding to conduction band and valence band tail states defined by the respective Urbach energy components, and allowing light of angular frequencies outside the stop band to reach the amorphous photovoltaic material, as recited in instant claim 1, absent a showing to the contrary (see MPEP 2112.01).
Regarding claim 2, modified Lin further teach an energy ħωmax corresponding to an upper limiting angular frequency ωmax of the stopband is less than a mobility gap ħωm of the amorphous photovoltaic material (the wavelength of filtered light and subsequently ωmax can be defined such that it is lower than the mobility gap of the amorphous material as the filters are used for energies/angular frequencies outside the bandgap; ¶ 0052).
max corresponding to an upper limiting angular frequency ωmax of the stopband is equal to a mobility gap ħωm of the amorphous photovoltaic material (the wavelength of filtered light and subsequently ωmax can be defined such that it is equal to the mobility gap of the amorphous material as the filters are used for energies/angular frequencies outside the bandgap; ¶ 0052. As ħ is a constant, defined as h/2π, the ωmax can be defined such that ħωmax = ħωm as claimed). 
Regarding claim 4, Lin further teaches an energy ωmin corresponding to the lower limiting angular frequency of the stopband is less than an optical gap ħωgap of the amorphous photovoltaic material (the wavelengths of filtered light and subsequently ωmax can be defined such that it is lower than the optical gap of the amorphous material as the filters are used for energies/angular frequencies outside the bandgap, and the tail states are less than the optical gap of the modified device as claimed; ¶ 0052). 
Regarding claim 5, Lin further teaches wherein an energy 2ħ(Δωc+Δωv) corresponding to a width of the stopband of the amorphous material is twice the sum of: a first energy change ħΔωc that corresponds to the extent of a conduction band tail of the amorphous photovoltaic material; and a second energy change ħΔωv, that corresponds to the extent of a valence band tail of the amorphous photovoltaic material (the stopband of the modified device encompass the tail states of amorphous silicon, as claimed; see above). 
Regarding claim 6, Lin further teaches the stopband extends between a lower limiting angular frequency ωmin= a gap energy ωgap – a first energy change Δωc – a second energy change Δωv and an upper limiting angular frequency ωmax= the gap energy ωgap + a first energy change Δωc + a second energy change Δωv (ωmin and ωmax can be defined such that ωmin and max are equal to the values as claimed, as the stopband extends encompasses values outside the bandgap of the PV layers described in ¶ 0052, and the modified device includes the valence band tail states and conduction band tail states in the stop band, corresponding to the claimed second (ħΔωv) and first (ħΔωc) energy changes, respectively, and where all values of frequency can be converted to energy and vice versa, using ħ constant and ω = 2πc/λ). 
Regarding claim 7, Lin teaches the photovoltaic device according to claim 5, and further teach wherein ωgap corresponds to an optical gap energy ħωgap of the light absorbing material (ωgap can be defined such that it corresponds to the optical gap of the amorphous silicon material as presently claimed, and all values of frequency can be converted to energy using ħ and ω = 2πc/λ).
Regarding claim 8, modified Lin teaches the photovoltaic device according to claim 6, and further teach wherein the first energy change Δωc and the second energy change Δωv correspond to energies ħΔωc and ħΔωv respectively and correspond to the extent of a conduction band tail of the amorphous photovoltaic material and the extent of a valence band tail of the amorphous photovoltaic material respectively (as modified Lin teach all positively recited structural limitations, as well as the function of the stop band encompassing the band tail states as claimed, there exist ħΔωc and ħΔωv values corresponding to the claimed values of Urbach energy; see also Zhu et al. page 1, ¶¶ 1-2 discussing relationship between Urbach energy and the tail states). 
Regarding claims 11 and 12, modified Lin teaches the photovoltaic device according to claim 5, and further teach wherein the amorphous photovoltaic material comprises hydrogenated amorphous silicon (solar cell of hydrogenated amorphous silicon; Kothari et al. ¶ gap is between 1.7 and 2.0 eV and a sum of the first energy change and the second energy change (ħΔωc + ħΔωv) is below 0.2 eV (instant claim 11) and between 0.1 eV and 0.2 eV (instant claim 12; per MPEP 2112.01, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658”. Thus, the hydrogenated amorphous silicon has the claimed properties recited absent a showing to the contrary. See also Zhu et al. page 5, ¶ 3 teaching the bandgap range of a-Si:H of 1.65-1.75 eV, overlapping the claimed range; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I). 
Regarding claim 14, Lin further teaches the device has a layer structure, wherein one or more layers of said layer structure forms the band-stop filter structure (see filter layer structure of layers 404/202/206 and overall layer structure of device in Fig. 13). 
Regarding claim 15, modified Lin teaches the photovoltaic device according to claim 12, wherein a layer structure of the photovoltaic device comprises a pattern of two or more contiguous layers of different materials and the pattern is repeated along the layer structure (see Fig. 13 showing repeating layer structure of different materials forming the claimed pattern). 
Regarding claim 16, modified Lin teach the photovoltaic device according to claim 15, and further teach wherein one of said contiguous layers is designed to absorb radiation 
Regarding claim 18, modified Lin teaches the photovoltaic device according to claim 12, and further teach wherein the band-stop structure is a band-stop filter layer contiguous with one layer of a layer structure of the photovoltaic device (band stop structure is contiguous layers of filters 404/202/206, which are contiguous and each a layer as claimed).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Lu and Zhu et al. as applied to claim 12 above, and further in view of Zehavi et al. (US PG Publication 2011/0041903 A1; hereinafter referenced as “Zehavi”).
Regarding claim 17, modified Lin teaches the photovoltaic device according to claim 12, the limitations of which are set forth above. However, modified Lin is silent to a layer structure forming a Bragg reflector. 
Zehavi teaches photovoltaic devices (abstract). Zehavi teaches a DBR, or distributed Bragg reflector, is used as a plurality of layers to reflect light back to the photoactive material of the solar cell, increasing the efficiency of the device (¶¶ 0051 and 0075).
The devices of modified Lin and Zehavi are analogous references in the field of photovoltaic devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Lin and include a layered structure of a Bragg reflector in order to reflect light back into the photoactive material of the device and increase the efficiency, as taught above by Zehavi. As the wavelengths/angular frequencies of .
Response to Arguments
Applicant's arguments filed 04 September 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 2-3 of remarks under the heading “Claim Rejections under 35 U.S.C. § 112(b)” that “the Examiner has not asserted… why the claimed features are believed to be indefinite from the perspective of one of ordinary skill in the art” and further argues that ¶0034 of the original specification describes the amorphous photovoltaic material as having at least a substantial part be amorphous or entirely amorphous and lists exemplary materials (e.g. microcrystalline, nanocrystalline, micromorphous silicon), and thus claim 13 is not indefinite as written. The Examiner respectfully disagrees. The Examiner does not raise issue with materials which can be partially amorphous, but rather the mixture of an amorphous material with a separate, distinct, crystalline material recited in claim 13, namely CdTe and CIS. These are known crystalline materials, and the disclosure of mostly amorphous or entirely amorphous is unclear in the context of these materials which are distinct from the exemplary microcrystalline and nanocrystalline silicon materials. Thus, the issue of indefiniteness remains and the rejection is maintained.
Applicant argues on pages 2-3 of the remarks filed that Lin is not directed towards generating a stop band filter to remove light at angular frequencies ω* or within a range of ωmin to ωmax to decrease degradation of the device, and instead increases light scattering for 
Applicant’s arguments with respect to claims dependent (claims 2-8 and 10-18) from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726